      Case 1:18-cv-06626-ALC-KNF Document 195
                                          189 Filed 08/31/20
                                                    08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,            )
Master Call Corporation, and Rouslan Tsoutiev,                )
                                                              ) Index No.: 1:18-cv-06626
                                       Plaintiffs,            ) (ALC/KNF)
                                                              )
                 -against-                                    )
                                                              )
Joint Stock Company “Channel One Russia Worldwide,”           )             ORDER
Closed Joint Stock Company “CTC Network,” Closed              )
Joint Stock Company “New Channel”, Limited Liability          )
Company “Rain TV-Channel,” Open Joint Stock                   )
Company “ACCEPT”, and Limited Liability Company               )
“Comedy TV,” and Kartina Digital GmbH,                        )
                                                              )
                                       Defendants.            )
                                                              )


         WHEREAS, upon motion to this Court duly made by Plaintiffs on notice to all parties

herein, this Court issued Letters Rogatory by order dated July 30, 2019 (ECF 119) (the “Letters

Rogatory”), permitting Plaintiffs to seek discovery from non-party Matvil Corporation in a court

in Ontario, Canada;

         WHEREAS, Plaintiffs thereafter filed an action to enforce the Letters Rogatory in the

Commercial List of the Ontario Supreme Court of Justice (the “Ontario Court”) (CV-19-628938-

00CL);

         WHEREAS, as advised by Plaintiffs via their counsel’s August 17, 2020 application to

this Court on notice to all parties hereto (ECF 185), on July 6, 2020, Justice Conway of the

Ontario Court issued an order, a copy of which is annexed hereto, granting the Letters Rogatory

and providing:

         I order that Matvil produce to Actava, in addition to the information and
         documents that it has already delivered, the following: (a) yearly reports, from
         2015 to present, of the revenue and/or profit derived by Matvil; and, (b) all
      Case 1:18-cv-06626-ALC-KNF Document 195
                                          189 Filed 08/31/20
                                                    08/21/20 Page 2 of 3




       documents, from 2015 to present, containing or constituting an appraisal of
       Matvil's valuation [the “Financial Data”].” Ontario Order, at 58.

       I further order that a representative of Matvil appear, at a time and place, before
       any such person who is competent to preside over the examination of witnesses,
       to answer questions under oath or affirmation by a lawyer for Actava, in a
       deposition to be conducted under the laws applied by the SDNY Court, and to
       allow the testimony of Matvil to be recorded. [fn no. 12: Matvil did not take issue
       with the order for examination of its representative apart from the scope of
       questions that might be asked about the Financial Data, which was the subject
       matter of this application.] Ontario Order, at 59.

       The above orders are granted subject to and upon the following conditions:
       1. these orders are conditional on the SDNY Court expressly ordering that the
       general counsel of Actava not receive or review the Financial Data; [fn no. 13:
       consider it appropriate that this condition be satisfied by obtaining an order from
       the SDNY Court in the same manner as the other two conditions. Also, this
       condition is to apply to the role of general counsel, not to any specific individual
       who holds the position.]
       2. these orders are conditional on the SDNY Court expressly ordering that the
       Financial Data shall not be provided to Actava, Kartina or any of the other
       defendants in the US Action (but only to their experts and external legal counsel
       subject to the terms of the Protective Order);
       3. these orders are conditional on the SDNY Court expressly ordering that the
       Financial Data will be treated as for attorneys’ and experts’ eyes only throughout
       the entirety of the proceeding in the US Action. Ontario Order at 60.

       WHEREAS, on May 17, 2019 (ECF 104) this Court issued Stipulation and [Proposed]

Protective Order herein protecting the confidentiality of nonpublic and competitively sensitive

information, and;

       WHEREAS, on Wednesday August 19, 2020, the Court considered Plaintiffs’

correspondence (ECF 185) during a duly scheduled and noticed conference herein, heard no

objection, and directed Plaintiffs to submit a proposed order.

       IT IS HEREBY ORDERED that further to the Protective Order (ECF 104):

       (1) the persons(s) in the role of General Counsel of Actava or any other Plaintiff,

           currently Mikhail Lezhnev, Esq., shall not receive or review the Financial

           Data that Matvil produces pursuant to the Ontario Order;



                                                 2
Case 1:18-cv-06626-ALC-KNF Document 195
                                    189 Filed 08/31/20
                                              08/21/20 Page 3 of 3




 (2) the Financial Data that Matvil produces pursuant to the Ontario Order shall

    not be provided to Actava, Kartina Digital GmbH or any of the other

    defendants in the US Action (but only to their experts and external legal

    counsel subject to the existing terms of the Protective Order), and;

 (3) the Financial Data will be treated as for attorneys’ and experts’ eyes only

    throughout the entirety of the proceeding in the US Action.



                                       SO ORDERED:




                                       ____________________________
                                       KEVIN NATHANIEL FOX
                                       UNITED STATES MAGISTRATE JUDGE

                                       Dated: New York, New York

                                       August 31, 2020




                                          3
